




EXHIBIT 10.1




DELTA AIR LINES, INC. 2013 LONG-TERM INCENTIVE PROGRAM
AWARD AGREEMENT


Date of this Agreement:
Grant Date:
[Name]


This Award Agreement,[including Appendix A hereto] (the “Agreement”) describes
some of the terms of your award (the “Award”) under the Delta Air Lines, Inc.
2013 Long-Term Incentive Program (which is subject to the Delta Air Lines, Inc.
2007 Performance Compensation Plan (the “2007 Performance Plan”)) (the “2013
LTIP”). Your Award is subject to the terms of the 2013 LTIP and this Agreement.
Capitalized terms that are used but not otherwise defined in this Agreement have
the meaning set forth in the 2013 LTIP. In order for this Award to remain
effective, you must accept the Award in accordance with Section 9 below on or
before the date that is 30 calendar days after the date of this Agreement (the
“Acceptance Date”). If you do not accept the Award as required, the Award and
this Agreement will become void and of no further effect as of 5:00 pm Eastern
Time on the Acceptance Date.


1.Summary of Award. Your Award will include Restricted Stock, a Performance
Award and a Nonqualified Stock Option (the “Option”) as described below. Terms
applicable to your Award, including the lapsing of the Restrictions on your
Restricted Stock, the vesting and form of payment, if any, of your Performance
Award and the exercisability of your Option, are included in the 2013 LTIP.
[Terms applicable to the vesting, exercisability and payout of your Award upon a
Termination of Employment are included in Appendix A to this Agreement.]


(a)    Restricted Stock. You are hereby awarded, on the Grant Date above (the
“Grant Date”), Restricted Stock for [NUMBER] shares of Delta Common Stock, par
value $0.0001 per share.


(b)    Performance Award. You are hereby awarded, on the Grant Date, a
Performance Award in a dollar amount equal to 50% of your total 2013 LTIP Target
Award.  The total dollar amount of your Performance Award, at the target level,
is set forth in the 2013 Annual Executive Compensation Statement provided to you
by the Company, which relevant parts thereof are made a part of this Agreement
and are incorporated into this Agreement by reference. 


[(c)    Non-Qualified Stock Option. You are hereby awarded, on the Grant Date,
an Option exercisable for [NUMBER] of shares of Delta Common Stock. The exercise
price of the Option will be the closing price of a share of Common Stock on the
New York Stock Exchange on the Grant Date.]


2.    Restrictive Covenants. In exchange for the Award, you hereby agree as
follows:


(a)    Trade Secrets. You hereby acknowledge that during the term of your
employment with Delta Air Lines, Inc., its subsidiaries and affiliates
(“Delta”), you have acquired and will continue to acquire knowledge of secret,
confidential and proprietary information regarding Delta and its business that
fits within the definition of “trade secrets” under the law of the State of
Georgia, including, without limitation, information regarding



--------------------------------------------------------------------------------




Delta's present and future operations, its financial operations, marketing plans
and strategies, alliance agreements and relationships, its compensation and
incentive programs for employees, and the business methods used by Delta and its
employees, and other information which derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy (each, a “Trade Secret”). You
hereby agree that for so long as such information remains a Trade Secret as
defined by Georgia law, you will hold in a fiduciary capacity for the benefit of
Delta and shall not directly or indirectly make use of, on your own behalf or on
behalf of others, any Trade Secret, or transmit, reveal or disclose any Trade
Secret to any person, concern or entity. Nothing in this Agreement is intended,
or shall be construed, to limit the protections of any applicable law protecting
trade secrets.


(b)    Confidential or Proprietary Information. You further agree that you will
hold in a fiduciary capacity for the benefit of Delta, and, during the term of
your employment with Delta and for the two year period after such employment
terminates, shall not directly or indirectly use or disclose, any Confidential
or Proprietary Information, as defined hereinafter, that you acquire (whether or
not developed or compiled by you and whether or not you were authorized to have
access to such Confidential or Proprietary Information) during the term of, in
the course of, or as a result of your employment by Delta. Subject to the
provisions set forth below, the term “Confidential or Proprietary Information”
as used in this Agreement means the following secret, confidential and
proprietary information of Delta not otherwise included in the definition of
Trade Secret: all marketing, alliance, advertising and sales plans and
strategies; all pricing information; all financial, advertising and product
development plans and strategies; all compensation and incentive programs for
employees; all alliance agreements, plans and processes; all plans, strategies,
and agreements related to the sale of assets; all third party provider
agreements, relationships, and strategies; all business methods and processes
used by Delta and its employees; all personally identifiable information
regarding Delta employees, contractors, and applicants; and all lists of actual
or potential customers or suppliers maintained by Delta. The term “Confidential
or Proprietary Information” does not include information that has become
generally available to the public by the act of one who has the right to
disclose such information. Nothing in this Agreement is intended, or shall be
construed, to limit the protections of any applicable law protecting
confidential or proprietary information.


(c)    Employee/Customer Non-Solicitation Agreement. During the term of your
employment with Delta and during the [two/one]-year period following the
termination of such employment, you will not directly or indirectly (on your own
behalf or on behalf of any other person, company, partnership, corporation or
other entity), (i) employ or solicit for employment any individual who is a
management or professional employee of Delta for employment with any entity or
person other than Delta or solicit, encourage or induce any such person to
terminate his or her employment with Delta or (ii) induce or attempt to induce
any customer, supplier, licensee or other business relation of Delta to cease
doing business with Delta, or in any way interfere with the relationship between
Delta and any customer, supplier, licensee or other business relation of Delta.
The restrictions set forth in clause (i) above shall be limited to those Delta
management or professional employees who: (A) were employed by Delta during your
employment in a supervisory or administrative job and (B) with whom you had
material professional contact during your employment with Delta.


        

2

--------------------------------------------------------------------------------




(d)    Non-Competition Agreement.


(i)
You acknowledge and agree the following:

(A)
Delta competes in a worldwide air transportation market that includes passenger
transportation and services, air cargo services, repair and maintenance of
aircraft and staffing services for third parties, and vacation wholesale,
refinery and private jet operations, and Delta's business plan is increasingly
international in scope;

(B)
the airlines listed below are particular competitors to Delta, and employment or
consulting with any of the listed entities would create more harm to Delta than
relative to your possible employment or consulting with other entities; and

(C)
the restrictions imposed by this paragraph will not prevent you from earning a
livelihood, given the large number of worldwide and domestic passenger and cargo
air carriers not included in the list below.

(ii)
During the term of your employment with Delta and for the [two/one]-year period
following the termination of such employment, you will not on your own behalf or
on behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, whether as an employee, consultant, partner,
or in any other capacity provide services that are the same or similar to the
services of the type conducted, authorized, offered, or provided by you on the
Grant Date (or within two years prior to your termination of employment), to any
of the following entities, or the successors thereto, including any successor by
merger or acquisition, which you hereby acknowledge are all competitors of
Delta: AMR Corporation, American Airlines, Inc., Continental Airlines, Inc.,
Southwest Airlines Co., United Air Lines, Inc., United Continental Holdings,
Inc., US Airways Group, Inc., US Airways, Inc., JetBlue Airways Corporation,
AirTran Holdings, LLC, or AirTran Airways, Inc. This restriction will apply to
the territory over which you have responsibility on the Grant Date (or had
responsibility for at the time of your termination), which territory you
acknowledge to be co-extensive with the cities encompassed by Delta's worldwide
route structure, as it exists as of the Grant Date or the date of your
termination, as appropriate.

(e)    Return of Property. You hereby agree that all property belonging to
Delta, including records, files, memoranda, reports, personnel information
(including benefit files, training records, customer lists, operating procedure
manuals, safety manuals, financial statements, price lists and the like),
relating to the business of Delta, with which you come in contact in the course
of your employment (hereinafter “Delta's Materials”) shall, as between the
parties hereto, remain the sole property of Delta. You hereby warrant that you
shall promptly return all originals and copies of Delta's Materials to Delta at
the time your employment terminates.


        

3

--------------------------------------------------------------------------------




(f)    Cooperation. You hereby agree that you shall, both during and after your
employment with Delta, to the extent requested in writing and reasonable under
the circumstances, cooperate with and serve in any capacity requested by Delta
in any pending or future litigation in which Delta has an interest, and
regarding which you, by virtue of your employment with Delta, have knowledge or
information relevant to the litigation.


(g)    Clawback. If you are an officer of Delta at or above the Vice President
level, you hereby agree that if the Committee determines that you have engaged
in fraud or misconduct that caused, in whole or in part, the need for a required
restatement of Delta's financial statements filed with the Securities and
Exchange Commission, the Committee will review all incentive compensation
awarded to or earned by you, including, without limitation, your Award, with
respect to fiscal periods materially affected by the restatement and may recover
from you all such incentive compensation to the extent the Committee deems
appropriate after taking into account the relevant facts and circumstances. Any
recoupment hereunder may be in addition to any other remedies that may be
available to Delta under applicable law, including, disciplinary action up to
and including termination of employment.


3.    Dispute Resolution.


(a)    Arbitration. You hereby agree that except as expressly set forth below,
all disputes and any claims arising out of or under or relating to the Award or
this Agreement, including without limitation any dispute or controversy as to
the validity, interpretation, construction, application, performance, breach or
enforcement of this Agreement, shall be submitted for, and settled by,
mandatory, final and binding arbitration in accordance with the Commercial
Arbitration Rules then prevailing of the American Arbitration Association.
Unless an alternative locale is otherwise agreed in writing by the parties to
this Agreement, the arbitration shall be conducted in the City of Wilmington,
Delaware. The arbitrator will apply Delaware law to the merits of any dispute or
claim without reference to rules of conflicts of law. Any award rendered by the
arbitrator shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns and judgment may
be entered thereon in any court having jurisdiction. You hereby consent to the
personal jurisdiction of the state and federal courts in the State of Delaware,
with venue in Wilmington, for any action or proceeding arising from or relating
to any arbitration under this Agreement. The prevailing party in any such
arbitration shall be entitled to an award by the arbitrator of all reasonable
attorneys' fees and expenses incurred in connection with the arbitration.
However, Delta will pay all fees associated with the American Arbitration
Association and the arbitrator. All parties must initial here for this Section 3
to be effective:




__________________ [NAME]


__________________ Delta Air Lines, Inc.-Robert L. Kight-Vice President-Global
HR Services & Labor Relations




(b)    Injunctive Relief in Aid of Arbitration; Forum Selection. You hereby
acknowledge and agree that the provisions contained in Section 2 of this
Agreement are reasonably necessary to protect the legitimate business interests
of Delta, and that any

4

--------------------------------------------------------------------------------




breach of any of these provisions will result in immediate and irreparable
injury to Delta for which monetary damages will not be an adequate remedy. You
further acknowledge that if any such provision is breached or threatened to be
breached, Delta will be entitled to seek a temporary restraining order,
preliminary injunction or other equitable relief in aid of arbitration in any
court of competent jurisdiction without the necessity of posting a bond,
restraining you from continuing to commit any violation of the covenants, and
you hereby irrevocably consent to the jurisdiction of the state and federal
courts of the State of Delaware, with venue in Wilmington, which shall have
jurisdiction to hear and determine any claim for a temporary restraining order,
preliminary injunction or other equitable relief brought against you by Delta in
aid of arbitration.


(c)    Consequences of Breach. Furthermore, you acknowledge that, in partial
consideration for the Award described in the 2013 LTIP and this Agreement, Delta
is requiring that you agree to and comply with the terms of Section 2 and you
hereby agree that without limiting any of the foregoing, should you violate any
of the covenants included in Section 2 above, you will not be entitled to and
shall not receive any Awards under the 2013 LTIP and this Agreement and any
outstanding Awards will be forfeited.


    (d)    Tolling. You further agree that in the event the enforceability of
any of the restrictions as set forth in Section 2 of this Agreement are
challenged and you are not preliminarily or otherwise enjoined from breaching
such restriction(s) pending a final determination of the issues, then, if an
arbitrator finds that the challenged restriction(s) is enforceable, any
applicable time period related to the challenged restriction set forth in such
Section shall be deemed tolled upon the filing of the arbitration or action
seeking injunctive or other equitable relief in aid of arbitration, whichever is
first in time, until the dispute is finally resolved and all periods of appeal
have expired.


(e)    Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Georgia,
without regard to principles of conflicts of laws of that State.


(f)    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, YOU HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR YOU, OR ANY EXERCISE BY DELTA OR YOU OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
YOU FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.


4.    Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other provisions
in this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provisions had never been contained herein. The
invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

5

--------------------------------------------------------------------------------






5.    Authority of the Committee. You acknowledge and agree that the Committee
has the sole and complete authority and discretion to construe and interpret the
terms of the 2013 LTIP and this Agreement. All determinations of the Committee
shall be final and binding for all purposes and upon all persons, including,
without limitation, you and Delta, and your heirs and successors. The Committee
shall be under no obligation to construe this Agreement or treat the Award in a
manner consistent with the treatment provided with respect to other Awards or
Participants.
6.        Amendment. This Agreement may not be amended or modified except by
written agreement signed by you and Delta; provided, however, you acknowledge
and agree that Delta may unilaterally amend the clawback provision set forth in
Section 2(g) of this Agreement to the extent required to be in compliance with
any applicable law or regulation or Delta's internal clawback policy, as it may
be amended from time to time.
7.    Acknowledgement. By signing this Agreement: (a) you acknowledge that you
have had a full and adequate opportunity to read this Agreement and you agree
with every term and provision herein, including without limitation, the terms of
Sections 2, 3, 4, 5 and 6; (b) you acknowledge that you have received and had a
full and adequate opportunity to read the 2013 LTIP; (c) you agree, on behalf of
yourself and on behalf of any designated beneficiary and your heirs, executors,
administrators and personal representatives, to all of the terms and conditions
contained in this Agreement and the 2013 LTIP; and (d) you consent to receive
all material regarding any awards under the 2013 LTIP, including any
prospectuses, electronically with an e‑mail notification to your work e‑mail
address.
8.     Entire Agreement. This Agreement, together with the 2013 LTIP (the terms
of which are made a part of this Agreement and are incorporated into this
Agreement by reference), constitute the entire agreement between you and Delta
with respect to the Award.
9.    Acceptance of this Award. If you agree to all of the terms of this
Agreement and would like to accept this Award, you must sign and date the
Agreement where indicated below and, if you do not accept the Award
electronically, return an original signed version of this Agreement to Mary
Steele, either by hand or by mail to Department 936, P.O. Box 20706, Atlanta,
Georgia 30320, as set forth on page 1 of this Agreement. If you have any
questions regarding how to accept your Award, please contact Ms. Steele at (404)
715-6333. Delta hereby acknowledges and agrees that its legal obligation to make
the Award to you shall become effective when you sign this Agreement.
10.    Electronic Signature. All references to signatures and delivery of
documents in this Agreement can be satisfied by procedures that the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents, including this Agreement. Your electronic
signature is the same as, and shall have the same force and effect as, your
manual signature. Any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
2013 LTIP.


(Signature Page Follows)

6

--------------------------------------------------------------------------------














You and Delta, each intending to be bound legally, agree to the matters set
forth above by signing this Agreement, all as of the date set forth below.




DELTA AIR LINES, INC.


By_________________________
Name: Robert L. Kight
Title:    Vice President-Global HR Services & Labor            Relations


PARTICIPANT


_________________________
[NAME]


_________________________
Date


    

7

--------------------------------------------------------------------------------




[APPENDIX A
The terms of this Appendix A shall apply to the Award set forth in the Agreement
to which this Appendix is attached. Capitalized terms that are used but not
otherwise defined in the Agreement have the meaning set forth in the 2013 LTIP
and the 2007 Performance Plan.


RESTRICTED STOCK
1.    Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in the 2013 LTIP are subject to
the following terms and conditions, which terms and conditions shall supersede
and replace Sections 4(a)(v) and (vi) of the 2013 LTIP.
(a)    Qualifying Termination of Employment. Upon a Participant's Qualifying
Termination of Employment (as such term is hereinafter defined), with respect to
any portion of the Restricted Stock subject to the Restrictions, the
Restrictions shall lapse and be of no further force or effect as of the dates
set forth in Section 4(a)(iv) of the 2013 LTIP in the same manner and to the
same extent as if the Participant's employment had continued.
(b)    Disqualifying Termination of Employment. Upon a Participant's
Disqualifying Termination of Employment (as such term is hereinafter defined),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.
(c)    Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.
(d)    Change in Control. Notwithstanding the forgoing and subject to Section 5
of the 2013 LTIP, upon a Participant's Termination of Employment by the Company
without Cause or by the Participant for Good Reason on or after a Change in
Control but prior to the second anniversary of such Change in Control, any
Restrictions in effect shall immediately lapse on the date of such Termination
of Employment and be of no further force or effect as of such date.
2.    Definitions.
(a)    “Qualifying Termination of Employment” means a Participant's Termination
of Employment (i) by the Company without Cause or (ii) by the Participant with
or without Good Reason or by reason of Retirement.
(b)    Disqualifying Termination of Employment” means a Participant's
Termination of Employment by the Company for Cause.
PERFORMANCE AWARD
1.    Accelerated Vesting/Forfeiture upon Termination of Employment-Excluding
Return on Invested Capital). The portion of the Performance Award attributable
to Average Annual Operating Income Margin and Customer Service Performance is
subject to the following terms and conditions, which terms and conditions shall
supersede and replace Section 4(b)(vii) of the 2013 LTIP.

8

--------------------------------------------------------------------------------




 
(a)    Qualifying Termination of Employment. Upon a Participant's Qualifying
Termination of Employment, the Participant will remain eligible for any unpaid
Performance Award attributable to Average Annual Operating Income Margin and
Customer Service Performance, which award will vest and become payable under
Section 4(b)(v) of the 2013 LTIP in the same manner and to the same extent as if
the Participant's employment had continued.
(b)    Disqualifying Termination of Employment. Upon a Participant's
Disqualifying Termination of Employment, the Participant will immediately
forfeit any unpaid portion of the Performance Award attributable to Average
Annual Operating Income Margin and Customer Service Performance as of the date
of such Termination of Employment.
(c)    Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, the portion of the Participant's Performance Award
attributable to Average Annual Operating Income Margin and Customer Service
Performance will immediately become vested at the target level and such amount
will be paid in cash as soon as practicable thereafter to the Participant or the
Participant's estate, as applicable.
2.    Accelerated Vesting/Forfeiture upon Termination of Employment-Return on
Invested Capital. The portion of the Performance Award attributable to Return on
Invested Capital is subject to the following terms and conditions, which terms
and conditions shall supersede and replace Section 4(b)(viii) of the 2013 LTIP.
(a)    Qualifying Termination of Employment. Upon a Participant's Qualifying
Termination of Employment, the Participant will remain eligible for any unpaid
Performance Award attributable to Return on Invested Capital, including any
Earned Awards, which award will vest and become payable under Section 4(b)(v) of
the 2013 LTIP in the same manner and to the same extent as if the Participant's
employment had continued.
(b)    Disqualifying Termination of Employment. Upon a Participant's
Disqualifying Termination of Employment, the Participant will immediately
forfeit any unpaid portion of the Performance Award attributable to Return on
Invested Capital, including any Earned Awards, as of the date of such
Termination of Employment.
(c)    Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, the Participant will be eligible to receive:
(i)    payment of any Earned Awards, which Earned Awards will immediately become
vested and such amount will be paid in cash as soon as practicable thereafter to
the Participant or the Participant's estate, as applicable and (ii) with respect
to any remaining ROIC Installment(s) outstanding as of the date of the
Participant's Termination of Employment, the Participant's ROIC Installment(s)
will immediately become vested at the target level and such amount will be paid
in cash as soon as practicable thereafter to the Participant or the
Participant's estate, as applicable.
3.    Change in Control. Notwithstanding the forgoing and subject to Section 5
of the 2013 LTIP, upon a Participant's Termination of Employment by the Company
without Cause or by the Participant for Good Reason on or after a Change in
Control but prior to the second anniversary of such Change in Control, the
Participant's outstanding Performance Award shall immediately

9

--------------------------------------------------------------------------------




become vested at the target level (or, with respect to any Earned Award, at the
level at which it was earned) and such amount will be paid in cash to the
Participant as soon as practicable. With respect to any Participant who incurs a
Termination of Employment by the Company without Cause or who resigns for Good
Reason prior to a Change in Control, if a Change in Control occurs thereafter
during the Performance Period, such Participant's Performance Award, ROIC
Installments and Earned Awards, if any, will immediately become vested and be
paid in cash to the Participant as soon as practicable. This paragraph 3 shall
supersede and replace Section 4(b)(ix) of the 2013 LTIP.]
[OPTION
1.    Change in Exercisability and Exercise Period upon Termination of
Employment. The exercisability of the Option and the exercise period set forth
in the 2013 LTIP is subject to the following terms and conditions:
  
(a)    Qualifying Termination of Employment. Upon a Participant's Qualifying
Termination of Employment, any portion of the Option that is not exercisable at
the time of such Qualifying Termination of Employment (i) will vest and become
exercisable, if applicable, under Section 4(d)(iv) of the 2013 LTIP in the same
manner and to the same extent as if the Participant's employment had continued
and (ii) the entire then exercisable portion of the Option, as applicable, shall
be exercisable during the period: (A) beginning on the applicable Option vesting
date and (B) ending on the earlier of (1) the later of the third anniversary of
(I) such Termination of Employment or (II) the applicable Option vesting date or
(2) the Expiration Date.


(b)     Disqualifying Termination of Employment. Upon a Participant's
Disqualifying Termination of Employment, any unexercised portion of the Option
shall be immediately forfeited, including any portion that was then exercisable.


(c)     Death or Disability. Upon a Participant's Termination of Employment due
to death or Disability, any portion of the Option that is not exercisable at the
time of such Termination of Employment shall vest and become exercisable and the
then exercisable portion of the Option shall be exercisable during the period:
(i) beginning on the date of such Termination of Employment and (ii) ending on
the earlier of (A) the third anniversary of such Termination of Employment or
(B) the Expiration Date.


(d)    Change in Control. Notwithstanding the foregoing and subject to Section 5
of the 2013 LTIP, upon a Participant's Termination of Employment by the Company
without Cause or by the Participant for Good Reason on or after a Change in
Control but prior to the second anniversary of such Change in Control, any
portion of the Option that is not exercisable at the time of such Termination of
Employment shall vest and become exercisable, and the entire then exercisable
portion of the Option shall be exercisable during the period (i) beginning on
the date of such Termination of Employment and (ii) ending on the earlier of (A)
the third anniversary of such Termination of Employment or (B) the Expiration
Date.]]



10